Citation Nr: 1140889	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-22 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at West Jefferson Medical Center in Marrero, Louisiana, on April 8, 2007.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision in which the VA Fee Office in Flowood, Mississippi, denied payment or reimbursement for unauthorized medical expenses incurred at West Jefferson Medical Center in Marrero, Louisiana, on April 8, 2007.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran received treatment at West Jefferson Medical Center on April 8, 2007, for a non-service-connected disability. 

2.  During the time-frame pertinent to this appeal, the Veteran was not service- connected for any disability.

3.  The Veteran's symptoms on April 8, 2007, were not of sufficient severity that a prudent layperson, possessing an average knowledge of health and medicine, would reasonably expect that delay in seeking immediate medical attention would have been hazardous to life or health.

4.  The evidence does not identify another third party payor through which the Veteran could seek payment or reimbursement for this treatment.

5.  The Veteran did not submit his claim within 90 days of the date he was discharged. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on April 8, 2007, at West Jefferson Medical Center have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§  17.1000-17.1008 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

These changes, however, are not applicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, such as those appeals involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 17.

Insofar as VA has a duty to assist the Veteran in the development of the claim, the Board notes that such development appears to be complete.  Unlike many questions subject to appellate review, the issue of whether the Veteran is entitled to reimbursement or payment of medical expenses, by its very nature, has an extremely narrow focus.  The facts underlying this case, as detailed below, do not appear to be in dispute.  Here, the only evidence necessary to decide the claim revolves around the facts that transpired on April 8, 2007.  The claims file contains the relevant private treatment records, as well as the Veteran's lay statements regarding the circumstances surrounding that treatment, including testimony provided at the August 2011 hearing before the undersigned.  The Veteran does not assert that there is additional evidence to be obtained or that there is a request for assistance that has not been acted on.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Relevant Facts

At the time of his hearing, the Veteran testified that prior to his emergency room visit on the date in question, he had pain in his throat, with excessive sweating.  He stated that he had been sick for the previous two nights.  He was on his way to church that morning, but could not make it.  Instead, he drove himself straight to the hospital.  He believed that the nearest VA facility would be closed because it was a Sunday.  He stated that the hospital he visited was only one and a half miles away, whereas the VA medical centers were further away and, he believed, closed.  Moreover, the Veteran referenced another facility that he did not believe to have reopened at that time since "the storm," which the Board interprets as a reference to the closure of facilities after Hurricane Katrina.

Upon arrival at the ER, the Veteran's temperature and blood pressure were taken and he was instructed to fill out the admission paperwork and wait.  He waited for fifteen to twenty minutes.  The doctor then examined him.  He was given and injection and a prescription was ordered.  He did not stay overnight.  In total, his visit to the emergency room was approximately an hour and a half in duration.  Once he left the hospital, he went to the pharmacy to fill the prescription.  Afterward, he drove himself home.

Also at his hearing, the Veteran stated that his symptoms of sore throat had progressively worsened over the two days leading up to the hospital treatment in question on April 8, 2007.  He had gargled with aspirin, but it had been ineffective.  He testified that he knew he was really sick and that he needed help.  When he was unable to treat his symptoms with home remedies, he went to the private hospital and presented his VA card.

According to the medical records for treatment at West Jefferson Medical Center in Marrero, Louisiana, on April 8, 2007, the Veteran listed VA as his insurer upon admission to the ER.  Triage records show that the Veteran arrived by car shortly before noon.  He presented with complaints of a sore throat beginning two days prior.  He rated his pain level at six out of ten.  He was sent to an examining room about thirty minutes later.  At that time, he was alert and in no acute distress.  He appeared well nourished and hydrated.  He was able to functional independently with regard to activities of daily living.  His breath sounds were normal and there was no respiratory distress.  Eye inspection was also normal and his pupils were equal, round, and reacted to light.  His ears and nose were normal.  He did not have an active nosebleed.  His mouth and throat were nontender and his pharynx was normal.  He was deemed ready for doctor evaluation twenty five minutes later.  

The treatment records additionally indicate that the Veteran presented with complaints of a moderate sore throat that had begun the day before.  He did not report toothache, facial pain, swollen jaw or face, jaw pain, foreign body sensation, secretion, regurgitation, fever, muscle aches, headache, running nose, congestion, ear ache, cough, trouble breathing, chest pain, vomiting, or hoarseness.  Upon physical examination, the ER doctor found the Veteran to be alert and in no acute distress.  Additionally, his head, neck, thyroid, lips, gums, ears, nose, breath sounds, and heart sounds were all found to be normal.  His trachea was midline and his abdomen was nontender.  He had no lymphadenopathy, respiratory distress, oranomegaly, or rash.  This record does not address the Veteran's claimed symptom of excessive sweating.  He was found to have mild pharyngeal erythema.  He was diagnosed with acute pharyngitis.  He was given discharge instructions regarding pharyngitis, instructions on the need for follow up with his VA doctor if needed, and a prescription for a macrolide antibiotic.  He was noted to be in stable condition and the ER doctor sent him home.

In his notice of disagreement, the Veteran stated that he felt very ill with flu-like symptoms and that West Jefferson Medical Center was the only hospital open at that time.

Finally, the Veteran has stated that he is not insured and there is no indication in the medical evidence of record to suggest that he receives Medicare or Medicaid.

Analysis 

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA. 38 U.S.C.A. § 1703(a).  Here, the Veteran's treatment at the non-VA facility was not authorized in advance, and he does not so contend.

As this treatment was not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized under either 38 U.S.C.A. §1728 or the Veterans Millennium Healthcare and Benefits Act (Millennium Act), 38 U.S.C.A. § 1725.  

Under the provisions of 38 U.S.C.A. § 1728, unauthorized medical expenses may be reimbursed for emergency treatment rendered if the care and services rendered were: (1) for an adjudicated service-connected disability, or; (2)for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program [as defined by 38 U.S.C.A. § 3101(9)] and who is medically determined to be in need of hospital care or medical services to make possible the veteran's entrance into a course of training, or hasten the return to a course of training which was interrupted because of such injury, illness, or dental condition.  38 U.S.C.A. § 1728(a).  

In this case, the Veteran is not currently service-connected for any disability.  Likewise, there is no indication that he is participating in a rehabilitation program, much less that he is such a participant who is medically determined to be in need of hospital care or medical services in order to enter or return to a course of training.  Therefore, the Veteran does not meet the criteria for reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728(a).

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Thus, the Board will now consider the Veteran's potential entitlement under 38 U.S.C.A. § 1725.  

To be eligible for reimbursement under 38 U.S.C.A. § 1725, the Veteran must be
an individual who is an active Department health-care participant who is personally liable for emergency treatment furnished the Veteran in a non-Department facility.  38 U.S.C.A. § 1725(b)(1).  

In order to be an "active Department health-care participant," the Veteran must be enrolled in the VA health care established under 38 U.S.C.A. § 1705 and have received care within the 24-month period preceding the emergency treatment at issue.  38 U.S.C.A. § 1725(b)(2).  The record shows that the Veteran was enrolled in the VA healthcare system and had received VA treatment as recently as one month prior to the treatment in question, thereby qualifying as an active VA healthcare participant.  

In order to be "personally liable" for the emergency treatment at issue, the Veteran must be financially liable to the provider of emergency treatment for that treatment; have no entitlement to care or services under a health-plan contract; have no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and ineligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725(b)(3).  

In this case, the Veteran's signed Conditions of Treatment and/or Services form is of record and includes an initialed paragraph entitled Payment Guarantee, thereby demonstrating his financial liability.  This form includes a paragraph for Medicare Patients Certification, which was not initialed by the Veteran.  The record indicates that the Veteran had no private health plan coverage and did not receive Medicare or Medicaid.  As explained above, he is ineligible for reimbursement for medical care or services under ineligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.  Thus, he meets the personal liability requirement.

The Secretary has promulgated regulations governing the substantive conditions for payment and reimbursement for emergency services under 38 U.S.C.A. § 1725, which are codified in 38 C.F.R. § 17.1002.  Under this regulation, reimbursement is authorized if the Veteran satisfies all of the following conditions:

a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity [including severe pain] that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility. 

e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider. 

i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  

38 C.F.R. § 17.1002. 

Primarily at issue in this case are the second and third elements above, as the remainder of the criteria, to the extent that they apply, have clearly been met.  Indeed, several of the criteria listed in 38 C.F.R. § 17.1002 reflect the general eligibility requirements described in 38 U.S.C.A. § 1725 itself, which were discussed above.  For example, the Veteran was enrolled in the VA healthcare system and had no other health plan coverage.

Addressing the Veteran's claims with regard to feasibility of other facilities, the Board acknowledges that he was seeking treatment on a Sunday around noon.  The nearby VA outpatient treatment centers were likely closed.  Moreover, the Veteran was seeking treatment along the Gulf Coast less than two years after that region was devastated by Hurricane Katrina.  Thus, the Veteran's contention that other local VA medical facilities had no yet reopened is credible.  Therefore, the Board accepts his contention that a VA or other Federal facility or provider was not feasibly available to him mid-day on Sunday, April 8, 2007, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

The question then becomes whether the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 C.F.R. § 17.1002(b).  The Board notes that the prudent layperson standard is an objective measure based on the Veteran's symptoms.  The veracity of the Veteran's subjective statements relating to his belief that he needed to go to a doctor are not at issue, only whether a prudent layperson would have believed that his symptoms were of such a severity as to indicate a medical emergency for which immediate treatment was necessary.  

In this case, the Veteran's reported symptoms were not shown to be sufficiently severe to meet the above-described standard.  Based on the record, his predominant symptom was throat pain.  At the time of his hearing, he reported the additional symptom of excessive sweating, which is not reflected in the medical records.  Despite this, the Board finds that he is competent to provide lay evidence regarding this additional symptom.  Moreover, his report of such symptom is deemed credible- the Board has no reason to question his testimony on this point.

As noted previously, at the time triage, he reported his pain as six out of ten.  Although that does reflect a fairly significant degree of throat pain, it is not akin to severe pain that a prudent layperson, possessing an average knowledge of health and medicine, could reasonably expect to result in serious jeopardy to his health, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part absent immediate medical attention.  As noted above, the throat pain and sweating were not accompanied by additional symptoms.  Specifically, the Veteran was not suffering from any potentially serious symptoms, such as shortness of breath, fever, swelling, or chest pain.  He drove himself to the hospital and, after initial triage, was instructed to wait his turn.  This indicates that the Veteran's symptoms were not seen as imminently hazardous by the triage nurse.  While it is reasonable that the Veteran would want to seek medical treatment for his sore throat, the evidence does not show that his symptoms were sufficiently serious that a reasonably prudent layperson would have felt that they signified an emergency medical condition.  Indeed, a prudent layperson would not have believed that a moderately (6/10) sore throat accompanied by sweating, without additional symptoms or impediment to the ability to drive to the hospital, was evidence of a medical emergency.  Thus, the second condition of 38 U.S.C.A. § 1725 is not met.  The claim therefore fails on this basis.

Additionally, a veteran is required to file a claim within 90 days of the latest of the following: 1) July 19, 2001; 2) the date that the veteran was discharged from the facility that furnished the emergency treatment; 3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or 4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004(d).  

In this case, the treatment occurred on April 8, 2007 and the Veteran was released the same day.  The evidence does not identify another third party payor, such as private insurance, Medicare or Medicaid, through which he could seek payment or reimbursement for this treatment.  The other provisions are not implicated here. Therefore, his deadline to file for reimbursement was July 7, 2007, 90 days after his discharge from West Jefferson Medical Center.  The Veteran's claim was received on August 22, 2007, more than a month after the expiration of that deadline.  Therefore, his filing was not timely, serving as another basis for the conclusion that the benefit sought on appeal cannot be awarded in this case.

Accordingly, the Board finds that reimbursement for medical treatment received on April 8, 2007, must be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at West Jefferson Medical Center in Marrero, Louisiana, on April 8, 2007, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


